DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 9/8/2021 has been entered. Claims 1-20 remain pending in the application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 6,325,975, hereinafter Naka.
Regarding claim 1, Naka teaches a sampler (figure 2) comprising: a sampler body (items 11 and 12) extending between a distal end (the right side of the device as shown) and a proximal end (the left side of the device as shown), wherein the sampler body comprises an inner surface (item 12) defining a sampling volume (the volume within item 9 in item 12) within the sampler body (figure 2) that is configured to hold a sample material (intended use MPEP § 2114 (II)), wherein the sampler body defines a sample port (the left end opening of item 9 in item 12) proximate the proximal end (figure 2) and a pump connection port (the opening where item 1 is connected to) proximate the distal end (figure 2), wherein 
Regarding claim 3, Naka teaches wherein the pump connection port comprises a vent (figure 2) including a hydrophobic material (item 8) such that the sample material is prevented from passing through the vent (intended use MPEP § 2114 (II)).
Regarding claim 4, Naka teaches wherein the sampler is configured to force the sample material from the sampling volume through the sample port in response to pneumatic forces applied through the pump connection port by the pump (intended use MPEP § 2114 (II) and is taught in column 5, lines 36-65).
Regarding claim 5, Naka teaches wherein the pneumatic forces applied to the pump connection port by the pump force the sample material from the sampling volume at a controlled flow rate (intended use MPEP § 2114 (II) and as item 1 is controlled, the flow rate would also be controlled).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naka in view of United States Patent No. 5,458,852, hereinafter Buechler.
Regarding claim 2, Naka teaches all limitations of claim 1; however, Naka fails to teach the inner surface of the sampler body comprises a hydrophilic material.
Buechler teaches a diagnostic device in which the surface of the capillaries are hydrophilic to allow flow of the sample and reaction mixture through the device (Buechler, column 11, lines 36-38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the inner surface of the sampling body hydrophilic because it would allow flow of the sample and reaction mixture through the device (Buechler, column 11, lines 36-38).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naka.
Regarding claim 6, Naka teaches the total volume of the sampling volume (item 9) limits a total volume of the sample material held by the sampling volume, wherein the total volume is between about 0.8-100 microliters (column 7, lines 27-29). However, Naka fails to teach the total volume is between 10-100 microliters.
The claimed range overlaps or falls within the prior art range; in cases where the claimed range overlaps or falls within the prior art range, a prima facie case of obviousness of the range exists. It would .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naka in view of United States Patent No. 9,739,714, hereinafter Moll.
Regarding claim 7, Naka teaches all limitations of claim 1; however, Naka fails to teach a puncture portion located proximate the sample port and configured to puncture a barrier.
Moll teaches a cartridge with a lid that includes a protrusion that punctures a frangible seal when the lid is moved from the open to closed position to prevent access to the inlet port (Moll, claim 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a lid that includes a protrusion that punctures a frangible seal when the lid is moved from the open to closed position because it would prevent access to the inlet port (Moll, claim 1).
	
Response to Arguments
Applicant's arguments filed 9/8/2021 have been fully considered but they are not persuasive.
Regarding applicant’s argument that Naka fails to disclose a sampler that is separate from a cartridge and that Naka fails to disclose a cartridge having a fluidic channel through which the sample material flows is not found persuasive. Based upon the different interpretation of Naka, the sampler is now considered to be items 11 and 12 and the fluidic cartridge is considered to be items 13 and 14, therefore, the fluidic cartridge is separate from the sampler, thereby reading on this portion of the claims. 
Regarding applicant’s argument that the suction generating chamber (equivalent to the pump) does not flow the sample in the correct direction as that is currently claimed, this is not found persuasive. As described in columns 8-9, lines 52-27 of Naka, the suction device 1 is compressed, a fluid sample is then inserted into the opening of item 9 (equivalent to applicant’s sample port) the sample then enters item 9 (which is inside of the sampler body) and the suction device is released and the sample then flows into item 13 (equivalent to applicant’s cartridge) and into the fluidic channel of the cartridge, thereby reading on the specified limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798